Citation Nr: 1743467	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-14 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2017.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is reviewed when determining disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

III.  PTSD 

Service connection for PTSD was granted in an October 2010 rating decision, which assigned a 30 percent initial evaluation effective June 24, 2010.  The Veteran disagreed with the evaluation, and the RO subsequently assigned an increased 50 percent initial evaluation in a March 2013 rating decision.  The Veteran contends that a higher evaluation is warranted throughout the claims period, as he manifests symptoms which more closely approximate a 70 percent rating. 

The Veteran's PTSD is currently evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board finds that the Veteran's PTSD symptoms most nearly approximate those contemplated by the currently assigned 50 percent rating for the entire period on appeal.  While the Veteran has claimed to experience some symptoms falling outside those listed for a 50 percent rating, and while there was some variation among the GAF scores assigned by the VA physicians and psychiatric examiners who treated the Veteran, the symptoms reflected in the medical evidence of record for the period on appeal indicate a disorder that is moderate in severity.

The Veteran's GAF scores for the relevant period range between 45 and 65, and cover a broad array of impairment, indicating symptoms that are mild to severe in nature or mild to severe difficulty in social, occupational, or school functioning.  See Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  The Board notes that VA regulations currently cite to the DSM-V, which does not utilize GAF scores; however, prior to VA amending the regulations in August 2014 to reflect the latest revisions to the DSM, the DSM-IV was still controlling.  79 Fed. Reg. 45093 (Aug. 4, 2014).  According to the DSM-IV, a GAF of 70-61 is appropriate if there are some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful personal relationships; a GAF of 60-51 is appropriate if there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); and a GAF of 50-41 is appropriate if there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  As described in detail below, the medical evidence of record indicates that the Veteran's symptoms primarily fall under the categories considered mild to moderate, and therefore most closely approximate a 50 percent disability evaluation.

The Veteran's August 2010 VA examination indicated a GAF score of 65 based upon the frequency and severity of intrusive thoughts, limited social network, and lack of meaningful recreational and pleasurable activities.  His February 2013 VA examination indicated a GAF score of 58 based upon the severity of his symptoms and indicated that the Veteran exhibited occupational and social impairment with reduced reliability and productivity.  His treatment records also show GAF scores of 50 and 45, which would indicate more severe symptoms, but the opinions supporting these scores do not provide a thorough rationale, and the accompanying medical evidence indicates symptoms falling primarily in the mild or moderate categories.  The Board also notes that, while informative, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126 (a).

A June 2010 VA mental health outpatient treatment plan note assigned the Veteran a GAF of 50, noting symptoms such as recurrent and intrusive recollections of trauma, social isolation, unemployment, and irritability; but found no indication of suicidal or homicidal ideation.  The Veteran also reported feeling depressed, which he rated as a five out of ten.  The Veteran was assigned a GAF of 45 in an August 2012 VA psychiatry note, but the treating physician did not indicate symptoms that would be considered severe according to the DSM-IV.  The physician noted that the Veteran was depressed and tearful with remorse over a recent fight with his brother-in-law, but stated that that he did not report suicidal or homicidal ideation and claimed it was unusual for him to lose his temper.  The Veteran also indicated that he had trouble sleeping, but slept better when he took a sleep aid.  The Veteran was again assigned a GAF of 45 by the same physician in May 2013 and April 2014 VA psychiatry notes.  In the May 2013 note, the Veteran stated that he was not crying as much as before and that he was getting along with his wife.  He indicated that he was sleeping well when taking his sleep aid.  In the April 2014 note, they physician indicated PTSD symptoms of being easily startled, hypervigilant, having nightmares, and having intrusive thoughts.  The Veteran stated that he was getting along better with his wife, but was "hollering at my grand baby," indicating irritability.  He again stated that his sleep was good with the help of his sleep aid.  Although this evidence indicates that the Veteran experiences a variety of symptoms associated with his PTSD, the record does not reflect that the symptoms are those considered to be severe under the DSM-IV.  Therefore, the Board finds that these GAF scores are unsupported by corresponding evidence and are of limited probative value.

With regard to social and occupational function, the Veteran frequently indicated that he does not have friends and generally avoids other people, stating at his January 2016 VA examination that he can talk to people, but does not go out of his way to.  However, the record indicates that he and his wife have remained married for over 42 years, and that they have helped care for their young grandchildren throughout the period on appeal.  The record further indicates that the Veteran maintains relationships with direct family members and has attended church and socialized with some frequency during the period on appeal.  The Veteran indicated at his August 2010 VA examination that prior to active service he enjoyed activities such as hunting, fishing, and stock-car racing, but now primarily reads, spends time on the computer, and watches his grandchildren.  The February 2013 VA examiner noted that the Veteran spends time going to the park and library with his grandchildren several times per week because he is concerned about them getting a reasonable education and socialization, and also indicated that he did the majority of the shopping for the family.  Accordingly, the Veteran exhibits social impairment, but does maintain some effective social relationships.

The August 2010 VA examination notes that the Veteran has not maintained employment since leaving his last job in 2009 due to a refusal to change positions from sales to maintenance; however, he also indicated that he worked in that position for 22 years, and before that worked at another company for 15 years, for a total of 37 years in the tire business.  The Veteran stated at his February 2013 VA examination that he attempted to find employment after losing his job, but after he was unable to pass the interviews and tests given he eventually decided to devote himself to being a caregiver for the various members of his family, including his wife and three of their grandchildren.  The Veteran's wife stated in a December 2010 letter that he exhibited difficulty with his memory, and medical evidence of record indicates he experiences mild memory loss.  The February 2013 examiner indicated that "memory and coding do not appear to be a particular strength, but there is no obvious evidence in attention or concentration," and that "other than agitation and emotional liability, mental status does not seem to have been anomalous."  The examiner stated that, although the Veteran might have difficulty locating a job in the current market, there is no evidence that he is unable, on a psychiatric basis, to sustain employment.  

The Veteran's wife also indicated that he had anger issues and was very irritable.  The record shows that the Veteran has frequently reported problems with irritability, including stating that his grandchildren thought he was "mean" and noting that he had road rage, but the record reflects only one event of actual violence.  The Veteran stated at his January 2013 VA examination that he had an incident with his brother-in-law where he was "triggered" into a "blackout" during which he assaulted him.  The Veteran noted that his brother-in-law was intoxicated and arguing with his son when he intervened, and therefore it appears that he was provoked into violence.  He has denied any legal issues and stated at his January 2016 VA examination that he did not even have a speeding ticket.

The Veteran also stated that he frequently felt on edge, was irritable, and was easily startled at his January 2016 VA examination.  He indicated that he constantly watched around himself when walking down the street and checked the locks three to four times before going to bed.  He also stated that he had a "bug-out bag" in case he would ever have to leave, but did not otherwise indicate that any such hypervigilant behavior interferes with his routine activities.  The examiner indicated that the Veteran exhibited a depressed mood, anxiety, suspiciousness, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  He concluded that the Veteran manifested occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.
Although the Veteran indicated at his June 2017 Board hearing that he had thoughts of harming himself after he left his job in 2009, and testified that he still has such thoughts on occasion, the medical evidence of record does not indicate any complaints of suicidal ideation.  The Veteran also testified that he had thoughts related to potentially harming individuals he worked with, but stated that he generally had "cordial relations" and got along.  Additionally, the medical evidence of record is likewise absent of any indications of homicidal ideation.  The Veteran further testified that he experienced occasional road rage but did not "want to have an accident or anything" and "sure don't want to go to jail for...being violent with somebody on the road."  The Veteran's wife stated in a December 2010 letter that he once told their two youngest grandchildren that he was suicidal, but when she confronted him about it said that he meant to say homicidal instead of suicidal.  However, the Veteran's psychiatric treatment records and VA examinations prior to and since her letter consistently report that he experienced no suicidal or homicidal ideation, and the record does not otherwise indicate that he ever otherwise exhibited similar behavior.  The Veteran's wife also indicated in the December 2010 letter that he frequently failed to maintain proper hygiene and personal appearance; however, the evidence of record consistently indicates that he had good personal hygiene and was appropriately dressed.  

The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  A 100 percent evaluation under 38 C.F.R. § 4.130 requires total occupational and social impairment.  As discussed above, the Veteran manifests some social and occupational impairment; he does not have many friends, but keeps close family relationships and acts as a caregiver for members of his family.  Although the record indicates he does exhibit mild memory loss, it does not reflect that he manifests deficiency in thought processes or judgement.  Though the Veteran has been unemployed since 2009, it appears that he chose to remain retired in order to care for family members.  The Veteran also exhibited symptoms of anxiety and depression during the period on appeal; however, the record does not indicate that the symptoms were near continuous or that he was unable to function independently, appropriately, and effectively as a result.  The substantial medical evidence of record indicates that the Veteran consistently reported that he did not experience suicidal or homicidal ideation and that he exhibited good personal hygiene and was appropriately dressed.  Additionally, none of the Veteran's three relevant VA PTSD examinations indicated that he manifested occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The Board has considered the competent medical and lay evidence of record and finds that the Veteran's psychiatric symptoms clearly do not manifest impairment that most nearly approximates the severity, frequency, or duration as those contemplated by a schedular rating in excess of 50 percent.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim and it is therefore denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to a rating in excess of 50 percent for service-connected PTSD is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


